UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7867



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT MCELHANEY, a/k/a Jack Rabbit,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Robert J. Staker, Senior
District Judge. (CR-92-22)


Submitted:   April 16, 1998                 Decided:   April 30, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert McElhaney, Appellant Pro Se. Paul Thomas Farrell, Assistant
United States Attorney, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying his

motions to abolish supervised release and for reconsideration. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. United States v. McElhaney, No. CR-92-22 (S.D.W.
Va. Oct. 30 & Dec. 9, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2